Name: Commission Regulation (EC) No 1558/94 of 30 June 1994 laying down detailed rules for the application in the poultrymeat sector of Council Regulation (EEC) No 3834/90 reducing for the period 1 July to 31 December 1994 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  economic conditions;  EU finance
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 166/57 COMMISSION REGULATION (EC) No 1558/94 of 30 June 1994 laying down detailed rules for the application in the poultrymeat sector of Council Regulation (EEC) No 3834/90 reducing for the period 1 July to 31 December 1994 the levies on certain agricultural products originating in developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 extending to 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EC) No 3668/93 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Regulation (EEC) No 1 574/93 (4), and in particular Article 1 5 thereof, Whereas, in order to ensure proper administration of the fixed amounts, for the products covered by order Nos 59.0020 and 59.0025, a security should be required for applications of import licences and certain conditions be laid down as regard applications for licences, in particular restricting the number of operators who can request licences taking into account the limited amounts of products available within the context of this system ; whereas the fixed amounts should be staggered over the year and the procedure for lodging licences as well as their duration of validity should be specified ; whereas, however, licences must not be valid beyond 31 December 1994 ; Whereas it is possible for products covered by order No 59.0030 (various goose products) to replace the system of import licences with a system for monitoring quantities actually imported, which is less restrictive for importers ; Whereas, for the products covered by order No 59.0030, equal and continuous access to the said fixed amount should be ensured for all Community importers and the rates laid down for the fixed amount should be applied consistently to all imports of the product in question into all the Member States until the fixed amount is exhausted ; whereas the necessary measures should be taken to ensure efficient Community administration of this fixed amount by providing the opportunity to draw from the volume the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas Regulation (EEC) No 3834/90 introduces arran ­ gements for reducing import levies on certain products in the pigmeat, eggs and poultry and cereals sectors ; whereas Council Regulation (EC) No 3668/93, which extends the application of Regulation 3834/90 for the period 1 January to 30 June 1 994 ; whereas, since on 1 5 June 1994 the Council did not adopt the new scheme of generalized tariff preferences, the application of Council Regulation (EC) No 3668/93 is automatically extended until 31 December 1994 ; whereas it is accordingly neces ­ sary to adopt implementing rules for the period 1 July to 31 December 1994 ; whereas detailed rules for the appli ­ cation for the period 1 July to 31 December 1994 should be adopted as regards products in the poultrymeat sector with a view to administering the fixed amounts concerned ; HAS ADOPTED THIS REGULATION : Whereas, for the products covered by order Nos 59.0020 and 59.0025 (various duck products), those detailed rules are either supplementary to or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*), as last amended by Regulation (EC) No 3519/93 (6) ; (') OJ No L 370, 31 . 12. 1990, p. 121 Article 1 All imports into the Community in the framework of Council Regulation (EEC) No 3834/90 of products covered by order Nos 59.0020 or 59.0025 in the Annex to the said Regulation shall be subject to the presentation of an import licence. 0 OJ No L 338, 31 . 12. 1993, p. 22. 0 OJ No L 282, 1 . 11 . 1975, p. 77. (4) OJ No L 152, 24. 6 . 1993, p. 1 . (0 OJ No L 331 , 2. 12. 1988, p. 1 . (6) OJ No L 320, 22. 12. 1993, p. 16. No L 166/58 Official Journal of the European Communities 1 . 7. 94 Producto SPG (Reglamento (CE) n0 1558/94), GPO-varer (forordning (EF) nr. 1558/94), APS-Erzeugnis (Verordnung (EG) Nr. 1558/94), Ã Ã Ã ¿Ã Ã Ã ½ SPG (Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1558/94), SGP-product (Regulation (EC) No 1558/94), Produit SPG [rÃ ¨glement (CE) n ° 1558/94], Prodotto SPG (regolamento (CE) n . 1558/94), APS-Produkt (Verordening (EG) nr. 1558/94), Produto SPG (Regulamento (CE) n? 1558/94); (e) Section 24 of licences shall show one of the follo ­ wing : ExacciÃ ³n reguladora reducida en un 50 %, NedsÃ ¦ttelse af importafgiften med 50 % , Verminderung der AbschÃ ¶pfung um 50 %, Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 50 %, Levy reduced by 50% , PrÃ ©lÃ ¨vement rÃ ©duit de 50 % , Prelievo ridotto del 50 %, Heffing verminderd met 50 %, Direito nivelador reduzido de 50 %. Article 2 The fixed amounts coming under order Nos 59.0020 and 59.0025 shall be staggered over the six-months period as follows :  50 % in the period 1 July to 30 September 1994,  50 % in the period 1 October to 31 December 1994. Article 3 In order to qualify under the import arrangements provided for in Regulation (EEC) No 3834/90 : (a) applicants for import licences must be natural or legal persons who, at the time at which applications are submitted, can prove to the satisfaction of the compe ­ tent authorities in the Mamber States that they have imported or exported not less than 25 tonnes (product weight) in the case of products falling within the scope of Regulation (EEC) No 2777/75 in 1992 and in 1993 ; however, retail establishments and restaurants selling these products to final consumers shall not be eligible for this scheme ; (b) the licence application may only involve order No 59.0020 or 59.0025 referred to in the Annex to Regu ­ lation (EEC) No 3834/90. The application may involve several products covered by different CN codes and originating in one developing country. In such cases, all the CN codes shall be indicated in section 16 and their designation in Section 15. However, each applicant may lodge not more than two applications for import licences for products covered by a single order number, if these products originate in two developing countries. The two appli ­ cations, one each for a single country of origin, must be submitted simultaneously to the competent autho ­ rity of a Member State. They shall be considered, as regards the maximum envisaged in the third subpara ­ graph as well as the application of the rule contained in Article 4 (2), as a single application . A licence application must relate at least to one tonne and to a maximum of 25 % of the quantity available for the order number concerned and for the period as specified in Article 2 in respect of which a licence application is lodged ; (c) Section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (d) Section 20 of licence applications and licences shall show one of the following : Article 4 1 . Licence applications may only be lodged during the first 10 days of each period as specified in Article 2. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any other appli ­ cations, in respect of the current period, concerning products corresponding to the same order number in the Member State in which his application is lodged or in other Member States ; where the same interested party submits applications relating to products with the same order number, all applications from that person shall be inadmissible. 3 . The Member States shall notify the Commission, on the fifth working day following the end of the application submission period, of applications lodged for each of the products covered by the order numbers in question. Such notification shall comprise a list of applicants and quanti ­ ties applied for under each order number as well as of the countries of origin . All notifications, including notifica ­ tions of nil applications, shall be made by telex or tele ­ copy on the working day stipulated, drawn up on the model found in Annex I in the case where no request is made and in the case where requests have been made drawn up on the model found in Annexes I and II. 4. The Commission shall decide as soon as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage of acceptance in quanti ­ ties applied for. 1 . 7. 94 No L 166/59Official Journal of the European Communities If the overall quantity for which applications have been submitted is less than the quantity available, the Commis ­ sion shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period. 5. Licences are issued as soon as possible after the deci ­ sion is taken by the Commission. 6. Licences issued shall be valid throughout the Community. Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 90 days from the date of actual issue. However, licences may not be valid after 31 December of the year of issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 20 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported in the framework of Regulation (EEC) No 3834/90 may not exceed that indicated in sections 17 and 18 if import licences . The figure 0 shall be entered to that effect in section 19 of licences. Article 8 The fixed amount for the products covered by order No 59.0030 in the Annex to Regulation (EEC) No 3834/90 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 9 1 . In order to qualify under the import arrangements provided for in Regulation (EEC) No 3834/90 for products covered by order No 59.0030 in the Annex to the said Regulation, the importer must present the competent authorities of the importing Member State with a declaration of entry into free circulation compris ­ ing an application to this effect for the products in ques ­ tion accompanied by a certificate of origin . If this declara ­ tion is accepted by the competent authorities of that Member State, those authorities shall communicate to the Commission the requests for drawing from the fixed amount involved. 2. The requests for drawing, bearing the date of accep ­ tance of the declaration of entry into free circulation, shall be communicated to the Commission without delay. 3 . The drawings are granted by the Commission on the basis of the date of acceptance of the declarations of entry into free circulation by the competent authorities of the importing Member State, to the extent that the available balance so permits. Any drawing not used shall be returned as soon as possible to the fixed amount for the year for which it was allocated. When the quantities requested are greater than the avail ­ able balance of the fixed amount, allocation shall be made on a pro rata basis with respect to the requests. The Commission shall inform Member States of the drawings made as quickly as possible . Article 10 Each Member State shall ensure that importers of the products covered by order No 59.0030 in the Annex to Regulation (EEC) No 3834/90 have equal and continuous access to the fixed amount for such time as the residual balance of the fixed amount volume so permits. Article 11 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 12 It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission No L 166/60 Official Journal of the European Communities 1 . 7. 94 ANNEX I (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3  EGGS AND POULTRY SECTOR REQUESTS FOR IMPORT LICENCES AT REDUCED LEVIES ... PERIOD 1994 Date : Commission Regulation (EC) No 1558/94Member State : Sender : Contact : Telephone No : Telefax No : Number of pages : Order No of requests : Total quantity requested (in tonnes) : 1 . 7. 94 Official Journal of the European Communities No L 166/61 ANNEX II (Page COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3  EGGS AND POULTRY SECTOR REQUESTS FOR IMPORT LICENCES AT REDUCED LEVIES ... PERIOD 1994 Order No : Member State : CN code No Declarer (Name and address) Quantityin tonnes Country of origin Total tonnes order No